Title: To George Washington from Brigadier General Philemon Dickinson, 21 December 1776
From: Dickinson, Philemon
To: Washington, George

 

Sir
Yardly’s Farm [Bucks County, Pa.] 21 Decemr 1776

Two Persons returned Yesterday from the Jerseys, who inform me, that there is a very great body of the Enemy in, & around Brunswick, but they could not ascertain the Number—one of them say’s, they were sending off Provisions &c., towards N. York. They made strict enquiry about Boats, but could not hear, of any preparations of the kind.
Another Person from Crosswicks informs me, that he saw a Scow & 4 Batteaus above the Bridge, belonging to Lewis’s Mill, which he should have brought off with a small party, but there was a Guard of 100 Hessians posted at the Bridge: he is of Opinion, those Boats were not collected by the Enemy, but accidentally left there—A Negro fellow whose master lives in Trenton, whom I have just seen, informs me they are building Boats at Henry’s Mills, a mile from Town, & that he was told by the Soldiers there were many boats coming from Brunswick; what degree of credibility is to be given to this information, I will not determine. I have endeavour’d to prevail wth some intelligent Person, to go down into Trenton, but hitherto without success; if tis agreable to your Excellency, I will offer 15, or 20, Dollars, to a good hand who will undertake it, if such a one can be found; People here, are extremely fearfull of the Inhabitants at Trenton betrayg them—I have deliver’d your Excellency’s message, (communicated to me, by Col. Cary), to the officers & men within my Department, & hope it will have the desired effect.
Capt. Anderson with his Party returned Yesterday, with the loss of one man taken, & two or three missing, nothing material; The Snow hasten’d his return. I have the honor to be, Your Excellency’s, most ob. Servt

Philemon Dickinson

